234 P.3d 804 (2010)
In the Matter of Jeremiah C. GRAMKOW, Respondent.
Bar Docket No. 22,138.
Supreme Court of Kansas.
July 8, 2010.

ORDER OF DISBARMENT
In a letter signed June 22, 2010, addressed to the Clerk of the Appellate Courts, respondent Jeremiah C. Gramkow, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. R. Annot. 353).
At the time the respondent surrendered his license, a panel hearing on two complaints was pending in accordance with Supreme Court Rule 211 (2009 Kan. Ct. R. Annot. 321). The complaints alleged that respondent violated Kansas Rules of Professional Conduct 1.1 (2009 Kan. Ct. R. Annot. 410), 1.2 (2009 Kan. Ct. R. Annot. 421), 1.3 (2009 Kan. Ct. R. Annot. 426), 1.6 (2009 Kan. Ct. R. Annot. 468), 1.9(c)(2) (2009 Kan. Ct. R. Annot. 490), 1.15(d)(1) (2009 Kan. Ct. R. Annot. 507) and 8.4 (2009 Kan. Ct. R. Annot. 602).
Additionally, a third case that involved allegations of violations of Kansas Rules of Professional Conduct 1.8 (2009 Kan. Ct. R. Annot. 483) and 1.5 (2009 Kan. Ct. R. Annot. 460) was under investigation at the time respondent surrendered his license.
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent's license *805 should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Jeremiah C. Gramkow be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Jeremiah C. Gramkow from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).
FOR THE COURT
/s/  Robert E. Davis
Robert E. Davis
Chief Justice